
	

113 HR 5583 IH: Layoff Prevention Extension Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5583
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. DeLauro (for herself and Mr. Conyers) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for the treatment and extension of temporary financing of short-time compensation
			 programs.
	
	
		1.Short titleThis Act may be cited as the Layoff Prevention Extension Act of 2014.
		2.Extension of temporary financing of short-time compensation payments in States with programs in law
			(a)In generalSection 2162(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (26 U.S.C. 3304 note)
			 is amended—
				(1)in paragraph (1)(B), by striking 3 years and inserting 4 years; and
				(2)in paragraph (2)—
					(A)in the heading, by striking Three-year and inserting Four-year; and
					(B)by striking 156 weeks and inserting 208 weeks.
					(b)Technical correctionSection 3306(v)(6) of the Internal Revenue Code of 1986 (26 U.S.C. 3306) is amended by inserting or the Workforce Innovation and Opportunity Act after 1998.
			3.Extension of deadline for submitting an application for grants for short-time compensation programsSection 2164(c)(1) of the Middle Class Tax Relief and Job Creation Act of 2012 (26 U.S.C. 3304
			 note) is amended by striking December 31, 2014 and inserting December 31, 2015.
		
